Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/6/21 has been entered and fully considered.
Claims 1-4, 7-11, 13-18, 21-22 remain pending. 
The previous 35 USC 112 rejection of claim 10 has been withdrawn due to the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLIHER (US 20090188211) in view of CADOGAN (US 2004/0062140). 
With respect to claim 1, GALLIHER discloses a liquid containment system (bioreactor system) comprising a reusable support structure e.g. a stainless steel tank with a bottom floor (Vessel) that contains a container configured as a collapsible bag (flexible bioprocessing bag disposed within vessel) (0025, Fig 1), and one or more expandable/deflatable bladders (flexible bladder) positioned between the exterior wall of the collapsible bag and the interior wall, including on the bottom floor (0027, Fig 2), in which the bladder can be expanded or contracted (selectively inflatable) to effectively modify the internal volume and/or shape of the support structure, thereby modifying the configuration (vary at least one of geometry or configuration) of the collapsible bag (0036-0041). GALLIHER discloses the bladder may have any suitable shape that can be expanded and/or contracted so as to cause the collapsible bag to have a first configuration prior to expansion or contraction of the bladder and a second configuration after expansion or contraction of the bladder; and that the bladder can be contiguous with only a portion of the perimeter of the collapsible bag and may be configured for contact with all or a portion of a bottom portion (entirely beneath the bioprocessing bag) of the collapsible bag (0037-39, Fig 2) but does not explicitly disclose the bladder has a torus, segmented torus, or wedge shape in an inflated shape. However, CADOGAN disclose a bioprocess container comprising a flexible container 12 inside a rigid cavity with a bottom 16 (vessel) (0019), at least one bladder capable of selectively inflating or deflating (selectively inflatable) to change the shape of the flexible container, bladders can be placed between the walls of the cavity and the flexible container (0036) and the bladder can be a single continuous circumferential bladder 
With respect to claim 2, GALLIHER discloses the support structure and container have an outlet port in the bottom (drain port in floor) to facilitate removal of a gas or liquid from the container (facilitate draining) (0028, Fig 1). 
With respect to claim 3, GALLIHER discloses the bladder can be expanded or contracted (selectively inflatable) (0036, 0041) and when inflated would function to elevate the bottom portion of the bag (Fig 2, 0037-38). 
With respect to claim 8, GALLIHER discloses the bladder can be attached to the collapsible bag (integrated with bioprocessing bag) (0040). 
With respect to claim 9, GALLIHER discloses the vessel can be made of stainless-steel tank which is well known to be substantially rigid (0025). 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLIHER (US 20090188211) in view of CHRISTIANSON (US 5335820).  
With respect to claim 21-22, GALLIHER discloses using a liquid containment system (bioreactor system) comprising positioning one or more expandable/deflatable bladders on the bottom floor of a support structure between the exterior wall of a collapsible bag (disposing flexible bag atop the bladder) and the interior wall (0027, 0039, 0050, Fig 2), introducing a liquid into the collapsible bag for performing a reaction (filling the bioprocess bag) and inflating the bladder (0050, 0153), in which the bladder can be expanded or contracted (selectively . However, CHRISTIANSON discloses a container and dispenser system comprising a container (vessel) having a bottom floor, an internal flexible container positioned within the container (flexible bioprocessing bag disposed within the vessel) a means for biasing the bottom wall of the bag comprising a selectively inflatable bladder arrangement with a gas bag (flexible bladder positioned intermediate the bottom floor and the bag, entirely beneath the bag), in which the gas bag is inflated to cause the contents of the flexible bag to exceed a minimum height, whereby when completed the bag is collapsed (no longer necessary) and used again (adding additional contents) (Col 4, line 61– Col 6, line 17, Figs 2-3). It would have been obvious to one of ordinary skill in the art to modify the bladder of GALLIHER to have selective inflation steps of CHRISTIANSON teaches because it facilitates flow of material outwardly without tipping the entire container, thereby facilitating safety and avoid heavy equipment use (Col 4, lines 35-39). 

Response to Arguments
Applicant’s arguments, see page 8, filed 12/6/21, with respect to claims 4, 10 have been fully considered and are persuasive.  The rejections of claims 4, 10 and their dependents have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the amended limitation of claim 1 is taught by CADOGAN as stated above and the amended feature of claim 21 is taught by GALLIHER as stated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO 892 are all directed at devices and methods of using an inflatable bladder within a vessel. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799